DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krupp (US 3,503,097). 
In regard to claim 1, Krupp discloses a film of thermoplastic material that is perforated (col. 1 lines 11-15). A perforation is made in the form of “U” or horseshoe shape a small tongue of thermoplastic film is left in the aperture (col. 1 lines 44-46). The hoseshoe shape perforation forms a toe portion 14 (col. 4 lines 25-34). The examiner considers the toe portion to be a nob. The nob is only on one side of the perforations that remains attached to the lower surface of the polymeric layer (fig. 3). Multiple perforations are formed (fig. 2), thus multiple nobs are formed on the polymeric sheet. 
14 (col. 4 lines 25-34). The examiner considers the toe portion to be a nob. The nob is only on one side of the perforations that remains attached to the lower surface of the polymeric layer (fig. 3). Multiple perforations are formed (fig. 2), thus multiple nobs are formed on the polymeric sheet.
In regard to claim 20, Krupp discloses that the nobs comprise polymeric material punched from said polymeric sheet when forming said perforations (col. 3 lines 45-61).
In regard to claim 21, Krupp discloses that the polymeric sheet lower surface is adjacent said exposed surface with said nobs spacing said polymeric sheet lower surface from said exposed surface whereby said perforations are open to said space between said exposed surface and said polymeric sheet lower surface (fig. 3). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-5, 9-12, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krupp (US 3,503,097) in view of Work et al. (US 2016/0327185, hereinafter “Work”).
In regard to claim 2, Krupp discloses a protective polymeric sheet that comprises a layer of polymeric material with a plurality of perforations, which extend through the first layer as previously discussed.
Krupp is silent with regard to the thickness of the polymeric sheet.
Work disclose a perforated wrap-type covering that protects buried pipes from damage by rocks and abrasive fill [abstract]. The sheet of polymeric material is formed from low density polyethylene with a thickness of 2.03 mm. 
Krupp and Work both disclose thermoplastic sheet materials with perforations. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the thickness of 2.03 mm of the polymeric sheet material of Work for the thickness of the polymer sheet material of Krupp motivated by the expectation of forming a protective wrap that does not interfere with conventional cathodic protection systems [0003].
In regard to claim 3, modified Krupp discloses that the polymeric can include low density polyethylene [Work 0010].
In regard to claims 4-5, modified Krupp discloses that sheet can include carbon black [Work 0012]. Modified Krupp discloses a polymeric sheet that is composed of low density polyethylene and carbon black with a thickness of 2.03 mm. It would naturally flow that the sheet density of 0.920 to 0.960 g/cm3, a tensile strength at break of 10-50 kN/m, an elongation at 
In regard to claim 9, Krupp is silent with regard to the perforations having a diameter between about 3 and 5 mm.
Work discloses that the perforations have a diameter of about 1.5 mm to 4.8 mm [abstract].
Krupp and Work both disclose thermoplastic sheet materials with perforations. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a perforation diameter of about 1.5 mm to 4.8 mm as disclosed in Work for the diameter of the perforations in Krupp motivated by the expectation of forming a protective covering that allows moisture to contact the coated pipe and provide current paths between the coated pipe, through the soil and to sacrificial anodes [Work abstract].
In regard to claim 10, modified Krupp is silent with regard to the spacing of the perforations.
It should be noted that the spacing of the perforations are result effective variables.  As the spacing of the perforations increase, the amount of perforations on the wrap decreases. Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the spacing of the perforations to be about 10 mm to about 127 mm since it has been held that where general conditions of a claim are disclosed in the In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the spacing of the perforations to be about 10 mm to about 127 mm of modified Krupp motivated by the expectation of forming a perforated wrap that protects coatings for buried pipes from damage by rocks and abrasive fill. 
In regard to claim 11, Krupp discloses that the perforations are evenly spaced [fig. 2].
In regard to claim 12, Krupp is silent with regard to the thickness of the nobs.
It should be noted that the thickness of the nobs is a result effective variable.  As the thickness of the nob increases, the amount spacing between the pipe and the sheet increases. Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the thickness of the nobs to 1-3.5 mm thick and about 1-5 mm in diameter since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the thickness of the nobs to 1-3.5 mm thick and about 1-5 mm in diameter of modified Krupp motivated by the expectation of forming a perforated wrap that protects coatings for buried pipes from damage by rocks and abrasive fill. 
In regard to claim 17, Krupp is silent with regard to a means to attach said polymeric sheet to a structure when in use.
Work disclose the protective covering preferably has mounting holes which are spaced apart in rows which extend about respective circumferences of a pipe being coated [abstract].
Krupp and Work both disclose thermoplastic sheet materials with perforations. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize 
In regard to claim 18, modified Krupp discloses that the polymeric sheet is used in pipes [Work abstract].
	
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krupp (US 3,503,097) in view of Percec et al. (US 5084352, hereinafter “Percec”).
In regard to claims 6-8, Kruth discloses a polymeric sheet with perforations wherein the layers are formed from a thermoplastic material as previously discussed. 
Kruth is silent with regards to the polymeric sheet having three layers being formed from linear low-density polyethylene.
Percec discloses a multilayer barrier film that provides gas and moisture barrier properties (abstract). The three layer film comprises three layers of coextruded LLDPE (col. 8 lines 45-50). It would be inherent that the bottom layer has a maximum volume resistivity of 100 Ω·m because Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Kruth and Percec both disclose three layer sheets that are formed as barrier materials. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the three layers of coextruded LLDPE as disclosed in Percec for the layer materials of the polymeric sheet of Kruth motivated by the expectation of forming a tri-layer structure that has enhanced gas and moisture barrier properties (Percec abstract).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 and 17-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant argues that Muth et al. shape is not on one side of the perforation rather, it surrounds the perforation on the bottom of the structure.
The examiner has removed the Muth et al. reference and has applied Krupp (3,503,097) as the primary reference. Krupp discloses a toe 14 that is produced on one side of the perforation (col. 3 lines 26-31 and fig. 3). The applicant does not argue the secondary references, thus the secondary references have not been specifically challenged in the argument. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.